Citation Nr: 1634994	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  08-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Service connection for PTSD was denied therein.  The Veteran appealed this determination.  In May 2011, he testified at a video conference hearing before the undersigned.  The Board remanded this matter for additional development in June 2011.  Among other things, the Board denied service connection for PTSD in a June 2013 decision.  The Veteran once again appealed this determination.  

In May 2014, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Partial Remand (JMPR) filed earlier that month.  This JMPR called for the Board's decision to be vacated with respect to the aforementioned determination.  It also called for a remand.  As such, this matter came before the Board anew in November 2014.  A remand for additional development was undertaken at that time.  Review of the Veteran's electronic claims file at this time reveals that the Board can proceed with readjudication.  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has PTSD, and, even if he does, there is no evidence to support that any of his recounted service stressors occurred.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.125 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A January 2010 letter set forth the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how an initial rating and an effective date are assigned for a disability if service connection is granted.  As initial adjudication via the June 2010 rating decision, it was prior thereto.  How an initial rating and an effective date are assigned for a disability if service connection were granted finally was reiterated in a March 2011 letter as well as in a May 2012 supplemental statement of the case.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment and personnel records are available.  They appear complete, contrary to an April 2015 indication of his representative otherwise.  His VA and private treatment records also are available.  Some records were submitted by him or his representative, but most were obtained by VA.  This includes those obtained to comply with the Board's June 2011 and November 2014 remands.  VA also requested corroboration of two service stressors for which the Veteran reported sufficient information.  This was as directed by the November 2014 remand, which in turn was per the JMPR directives, concerning one.  Finally, the Veteran had VA medical examinations in April 2012 and February 2016.  Each was pursuant to the preceding Board remand.  Each included review of the claims file, performance of a relevant assessment, and the rendering of diagnostic opinions.  This determination is fully informed as a result, and no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  VA's duties to notify as well as to assist, in sum, have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands and the Court, to include the terms of the JMPR, as required.  Forcier v. Nicholson, 19 Vet. App. 414 (2006); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified service connection for PTSD as one of the issues on appeal at the beginning of the May 2011 video conference hearing.  Next, the undersigned and the Veteran's representative questioned him about his stressors during service.  The undersigned further explained that service connection for PTSD involves determining whether or not a service stressor has resulted in that diagnosis.  Submission of outstanding evidence was not suggested by the undersigned.  However, the Veteran's representative identified such evidence in the form of service records.  It is reiterated that they and other records subsequently were obtained pursuant to the Board's remands.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

Direct service connection for PTSD requires a nexus between a current Diagnostic and Statistical Manual of Mental Disorders (DSM) diagnosis and a stressor which occurred during service.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128 (1997).  According to the DSM diagnostic criteria for PSTD, a stressor involves a response including intense fear, helplessness, or horror after experiencing, witnessing, or confronting an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others.  Cohen, 10 Vet. App. at 128.  The sufficiency of a stressor for diagnostic purposes is a medical determination, while the occurrence of a claimed stressor is an adjudicatory determination.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996);

If the stressor concerns enemy combat, the Veteran's recount alone may establish its occurrence as long as it is consistent with such combat and there is no evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Veteran's recount also may establish the stressor's occurrence, pursuant to a 2010 liberalizing amendment, if it concerns fear of hostile military or terrorist activity by the enemy with the addition that a psychologist or psychiatrist must find it sufficient for diagnostic purposes.  38 C.F.R. § 3.304(f)(3); Hall v. Shinseki, 717F.3d 1369 (2013).  For all other stressors, there must be supporting evidence to establish that it occurred as the Veteran's recount is not enough.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at 389; Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Supporting evidence for stressors concerning personal assault, in recognition of the fact that is not unusual for service records to be silent as to them, may come from other sources.  38 C.F.R. § 3.304(f)(5).  Examples include, but are not limited to, records from law enforcement agencies, rape crisis centers, mental health counseling centers, hospitals, or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow servicemen, or clergy.  Id.  Evidence of behavior changes (e.g., request for transfer, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, and unexplained economic or social changes) also is an example.  Id.  A medical opinion on whether or not this type of stressor occurred may be taken into account, unlike all other types.  Id.

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Here, the Veteran attributes this diagnosis to myriad service stressors.  First, he recounts that he dropped a live grenade during basic training because his drill sergeant grabbed his wrist as he was attempting to throw it.  Nobody was injured because he and the drill sergeant were able to jump into a bunker as the grenade went off, but fellow servicemen constantly harassed him about the incident.  The Veteran second recounts that he witnessed a sexual act between his roommate and another servicemen in June or July 1973 while stationed in Germany.  Both received an Article 15 because he reported the incident.  The Veteran third recounts multiple incidents in which he was the victim of attempted robberies or other threats.  In one, he recounts that at least two men befriended him in an Oklahoma bar in August or September 1973.  He guessed it was because they saw his money.  

Intending to kill them with a knife, the Veteran went with them to a mountain at their suggestion.  He injured at least one before his friend arrived with the police.  In another, the Veteran recounts a car loaded with servicemen asked if he wanted a ride back to the German base at night in May or June 1973.  He turned them down in favor of a cab.  Upon returning to base, he reported the incident to police.  They did not take any action because it occurred off base.  However, the servicemen ultimately laid in wait for him on base.  He used his knife, killing one of them.  He was put on trial but, with the aid of his drill/mess sergeant B. and after exchanging information about misuse of ration cards, was exonerated due to a finding of self-defense.  Friends of the deceased sought to get him, however.  One pulled a gun on him.  Someone stepped in between them.  In a third incident, the Veteran recounts being chased through a park by individuals coming after him in California.

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim for PTSD in December 2009.  He clearly believes he has had PTSD since prior to then.  In other words, he believes PTSD is a current disability.  The Veteran is a lay person because there is no indication from the evidence that he has a medical background.  A lay person is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  PTSD, in contrast, is not simple and readily observable.  There indeed are no external symptoms like there are for the aforementioned disabilities.  Although at least some internal symptoms may manifest behavior that is observable, they may be caused by a number of different diagnoses of which PTSD is only one.  The evidence, particularly VA treatment records, indeed shows that the Veteran has been diagnosed with PTSD, psychotic disorder not otherwise specified (NOS), bipolar disorder NOS, mood disorder, depressive disorder NOS, major depressive disorder, major depression, depression, anxiety, and history of paranoid type schizophrenia.  

The Board's denial in its June 2013 decision of service connection for an acquired psychiatric disorder other than PTSD, which encompasses these diagnoses, incidentally is final.  As such, they will not be addressed further in terms of this benefit.  It finally is reiterated that whether a stressor is sufficient to support a PTSD diagnosis is a determination to be made by a medical professional.  As such, PTSD is not a disability a lay person is competent to identify.  The Veteran has described his psychiatric symptoms, as have several family members and friends.  He is competent in this regard because he personally experiences these symptoms, and his family members and friends are competent in this regard because they witness them.  Layno v. Brown, 6 Vet. App. 465 (1994).  Various factors are used to gauge the credibility of competent lay evidence.  Here, the credibility of the Veteran as well as his family members and friends in making symptom descriptions is undisputed.  The factors therefore need not be addressed in this regard.  
Notwithstanding these competent and credible psychiatric symptoms descriptions, the preponderance of the evidence does not show that they support a later medical diagnosis of PTSD.  The preponderance of the evidence also does not show a contemporaneous medical diagnosis of PTSD.  There is conflicting evidence about whether or not the Veteran ever has had PTSD much less has it as a current disability, in other words, but the weight of the evidence overall is for a finding that he does not have PTSD.  Undifferentiated type chronic schizophrenia was diagnosed instead of PTSD at an August 1978 VA medical examination.  The Veteran did not recount any service stressors at that time.  VA and private treatment records dated in the early 1980's similarly reflect diagnoses for psychiatric disorders other than PTSD, like nervous disorder and adjustment disorder with depressed mood, with no recounts of any service stressors.  The first diagnosis of PTSD appears in a September 2002 VA treatment record.  

This record specifically includes the Veteran's report of a history of PTSD and lists PTSD under past medical history.  However, no service stressors were recounted by him.  PTSD nevertheless was diagnosed by a general physician-as was the PTSD diagnosis in an October 2004 VA treatment record.  In December 2004 VA treatment records, PTSD was diagnosed by a dietitian and a social worker.  One includes the Veteran's statements that "a couple of things happened" during service and he was afraid he was going to die, but details were not recounted because they give him flashbacks.  VA treatment records dated in late 2008 and early 2009, once again authored by general physicians, list PTSD among the Veteran's past medical illnesses.  A general physician diagnosed PTSD in a September 2010 VA treatment record.  Finally, PTSD is listed as an active problem in late 2011 and early 2012 VA treatment records.  These records were authored by social workers and nurses.  One of the social workers noted that the Veteran had already been diagnosed with PTSD in a February 2012 VA treatment record.  

As a mental health professional is an expert presumed to know the DSM criteria for diagnosing PTSD and to have taken them into account, a PTSD diagnosis made by such professional is deemed to be in accordance with the DSM absent evidence to the contrary.  Cohen, 10 Vet. App. at 128.  A PTSD diagnosis by a psychologist or psychiatrist, both mental health professionals, thus means that both the symptoms manifested and the stressor recounted are sufficient.  General physicians, dietitians, social workers, and nurses are not mental health professionals.  All of the aforementioned diagnoses of PTSD thus are not presumed to be in accordance with the DSM.  None were made following a discussion of the criteria for PTSD.  So, none are found to be in actual accordance with the DSM.  The first further appears to be mere transcription of the Veteran's self-reported history, which is insufficient.  Leshore v. Brown, 8 Vet. App. 406 (1995).  That history must be accurate, and here it is not.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  No previous diagnosis of PTSD exists.

The aforementioned diagnoses of PTSD, in sum, carry very minimal probative weight.  Even as they were made, VA treatment records authored by mental health professionals did not contain a PTSD diagnosis.  Psychiatrists indeed rendered other diagnoses, including history of schizophrenia, depressive disorder NOS, and psychotic disorder NOS, from mid-2007 to late 2009.  One of these psychiatrists diagnosed provisional PTSD in a July 2010 VA treatment record based on the Veteran's recounts of nearly being jumped in Germany and being hit by a superior during service.  An August 2010 letter from this psychiatrist reveals the same diagnosis.  Provisional PTSD, based on the July 2010 record, further was diagnosed among other disabilities by the psychologist the Veteran sees for therapy as shown in VA treatment records dated from late 2012 to late 2015.  Other VA treatment records dated during this time and authored by the psychologist the Veteran sees for medication management document diagnoses other than PTSD, such as bipolar disorder NOS, major depressive disorder, and mood disorder.

All of the aforementioned diagnoses of provisional PTSD only or not of PTSD at all were despite the Veteran's positive PTSD screens in January 2008 and January 2014 VA treatment records.  The first was due to his symptoms, though it was unclear to what extent they were due to paranoia.  The Veteran also had negative PTSD screens per January 2007, December 2009, and February 2013 VA treatment records.  In a February 2012 VA treatment record, the supervising psychologist of the PTSD team indicated that the Veteran does not meet the criteria for PTSD by experienced or endorsed symptoms.  The aforementioned diagnoses which at best include PTSD only provisionally (or in other words tentatively), in sum, carry substantial probative weight.  Lastly, an April 2012 VA treatment record sets forth the PTSD checklist given to the Veteran as part of his VA medical examination then.  It shows that criterion B, criterion C, and criterion D for this diagnosis are met.  A diagnosis of PTSD therefore was suggested.  

However, it was noted that this checklist is based entirely on the Veteran's self-report and therefore is not sufficient to use alone for diagnostic purposes.  It therefore further was noted that assessment results should be verified for accuracy and used in conjunction with other diagnostic activities.  The psychologist who performed the Veteran's examination did so.  The diagnoses made as a result were major depressive disorder, antisocial personality disorder, and psychosis NOS in remission.  DSM criterion B, criterion C, and criterion D for a diagnosis of PTSD, all of which relate to manifested symptoms, were found to be met.  Criterion E, duration of symptoms, and criterion F, symptoms causing significant distress or impairment, finally were found to be met.  However, the psychologist did not find criterion A relating to the sufficiency of the stressor to be met.  Three such stressors were reported by the Veteran.

The Veteran recounted stabbing a serviceman to death in Germany and the resultant investigation concluding his actions were in self-defense, stabbing two men who bullied him while in an airport returning home on leave, and possibly killing via stabbing an individual who tried to rob him in Oklahoma.  It was found that each of these service stressors, if it occurred, would support a diagnosis of PTSD.  However, the psychologist pointed out discrepancies in the evidence concerning them.  No recount of any of them indeed was found.  Nothing supporting that they occurred further was found.  The psychologist accordingly concluded that she would have to resort to speculation to opine as to whether or not the Veteran has a diagnosis of PTSD.  Such a conclusion concerning an etiology opinion is just as much as conclusion as a positive or negative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It follows that such a conclusion about diagnosis also is just as much a conclusion as making the diagnosis or ruling it out.

However, the conclusion that it would require resort to speculation to opine as to diagnosis must be explained and based on full consideration of the evidence.  Id.  It is reiterated that the psychologist who performed the Veteran's examination explained that inconsistencies in his recounts and the absence of supporting evidence prevented a positive or negative PTSD diagnosis.  She stated, and the examination report shows, that she reviewed and considered the evidence then available.  She also considered the Veteran's self-report checklist and conducted a 90 minute interview of him.  As such, her inability to diagnose or rule out PTSD carries probative weight.  Diagnosis of a current disability thus was not proven to the level of equipoise.  Fagan v. Shinseki, 573 F.3d 2382 (Fed. Cir. 2009); Chotta v. Peake, 22 Vet. App. 80 (2008).

One factor used to gauge a medical opinion is the accuracy of the factual premises underlying it.  Reonal v. Brown, 5 Vet. App. 458 (1993).  While the psychologist who performed the April 2012 VA medical examination did not find a recount of any of the Veteran's three service stressors in the evidence, the Board does.  At no point other than the examination has he recounted stabbing two men who bullied him while in an airport returning home on leave.  Yet, it is reiterated that he has recounted stabbing a serviceman to death in Germany as well as using a knife to injure at least one man who tried to rob him in Oklahoma.  He recounted that this man was possibly killed at the examination, a new detail.  This basic stressor, however, remained the same.  In sum, there were recounts of two of the Veteran's three service stressors.  The factual premise that there were none therefore is inaccurate.  This reduces the probative weight of the psychologist's inability to diagnose or rule out PTSD.

As this inability was based not only on the aforementioned inaccurate factual premise, it still carries some probative weight.  It was also based on the accurate factual premise of a lack of evidence supporting the Veteran's recounted service stressors.  Service treatment records do not show that he ever complained of or received treatment for any psychiatric symptoms.  They also do not show that he ever complained of or received treatment for contusions, lacerations, or other injuries consistent with him narrowly avoiding a grenade explosion or being involved in assaults.  Finally, his separation examination includes his denials of a host of psychiatric symptoms and a finding of no psychiatric abnormality.  Service personnel records do not reflect that he was disciplined for fighting or related misconduct, was otherwise a disciplinary problem, or suffered an inexplicable deterioration in performing his duties.  No statements from fellow servicemen exist.

Statements from the Veteran's family members and friends do not include recounts of what he told them about his service. Although he recounted police involvement with respect to some service stressors, no police reports exist. Corroboration of two service stressors for which he reported sufficient information, using a knife to injure at least one man who tried to rob in Oklahoma and stabbing a serviceman to death in Germany, was requested by VA. The Army Crime Records Center noted in January 2012 that no record was found of this former stressor. In October 2015, they essentially indicated the same for the latter stressor and explained that they have a 40 year retention for records and that the request extended back beyond this timeframe. The Joint Services Records Research Center noted in November 2015 that, along with the National Archives and Records Administration, it did not have any records for the Veteran's unit when the latter stressor occurred. Other historical documents do not contain a record of the stressor.

In sum, there is no supporting evidence to establish that any of the Veteran's service stressors occurred.  His recounts alone are not enough to do so because none concern enemy combat or fear of hostile military or terrorist activity by the enemy.  One of the December 2004 VA treatment records conveys that he was afraid he was going to die, but all of his stressors concern servicemen or civilians rather than the enemy.  There further is no medical opinion, whether from the April 2012 VA medical examination or otherwise, that any of the Veteran's stressors based on assault occurred.  Even if his recounts were enough to establish the occurrence of his service stressors, they would only do so if they were found credible.  The credibility of competent lay evidence is gauged by factors such as bias, interest, internal inconsistency, external inconsistency, facial implausibility, bad character, malingering, a desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

A favorable determination here could potentially result in the Veteran's monetary gain in the form of compensation benefits.  His desire for such gain is demonstrated by the evidence.  It means that he is interested in this matter.  Perhaps most significantly, his recounts are not entirely consistent.  That no service stressors were recounted, to include upon VA medical examination and private assessment concerning his mental state, until decades after his service indeed is noteworthy.  Each of the Veteran's recounted service stressors are facially plausible, though the likelihood that all would happen to one individual who served for just over a year seems low.  There is no indication of bias, bad character, or malingering.  Finally, the Veteran's demeanor at the May 2011 video conference hearing did not reveal deceit.  Yet the aforementioned factors against his recounts being credible outweigh the factors for credibility.  

Though reaching this finding that the Veteran's recounts of his service stressors are not credible, the further finding that his recounts are deliberately not credible is not made.  He appears to genuinely believe he is telling the truth, in other words.  Yet, it is reiterated that his VA treatment records mention paranoia as one of his symptoms.  Further reiterated is that a diagnosis of paranoid schizophrenia was made in the past.  Finally, a March 2009 VA treatment record mentions that the Veteran's rumination had led to disorganized thoughts.  The example provided was that he wondered if the recounted service stressor regarding the grenade explosion had actually happened.  

One final piece of evidence concerning whether or not the Veteran has PTSD as a current disability is a February 2016 VA medical examination.  The psychologist who performed this examination diagnosed major depressive disorder as well as unspecified schizophrenia and other psychotic disorder.  It was indicated that this latter diagnosis is comparable to psychotic disorder NOS, diagnosed per a previous version of the DSM at the April 2012 VA medical examination.  With respect to a diagnosis of PTSD, current DSM criterion, B, criterion C, criterion D, and criterion E relating to manifested symptoms were found to be met.  Criterion F, duration of the symptoms, and criterion G, symptoms causing significant distress or impairment, also were found to be met-as was criterion I, the aforementioned not being attributable to a substance (medication, alcohol) or another disability.  However, the psychologist seemingly once again did not find criterion A relating to the sufficiency of the stressor to be met.  
In this regard, the Veteran reported the same three service stressors he recounted at the April 2012 VA medical examination.  It was found that each of these service stressors, if it occurred, would support a diagnosis of PTSD.  However, the psychologist indicated that they had not been verified.  It was indicated that there is no evidence supporting that any stressor had occurred, in other words.  The psychologist pointed out that this is so notwithstanding the Board's latest remand which specifically sought such evidence.  No crime records or criminal investigation reports were found, for example.  The psychologist also pointed out that the Veteran denied symptoms of PTSD at his separation examination.  Accordingly, the psychologist concluded that she would have to resort to speculation to opine as to the etiology of a PTSD diagnosis made based on the Veteran's self-reported symptoms.  This conclusion clearly was explained, as required, in light of the aforementioned.  Jones, 23 Vet. App. at 382.  

The conclusion also was based on full consideration of the evidence, as required.  The examination report indeed includes references by the psychologist to the most salient of it.  She conducted a 90 minute interview of the Veteran.  While he did not complete any objective testing measures, this was on account of visual difficulties.  The psychologist's conclusion carries probative weight.  All appearances are that it is in agreement with that of the April 2012 psychologist even though it was expressed differently.  The April 2012 psychologist was unable to opine without speculation as to whether or not the Veteran had PTSD because none of his service stressors has been verified.  This psychologist noted, however, that PTSD had been diagnosed (even though the diagnosis was not listed) in April 2012.  She was unable to opine without speculation as to whether or not the Veteran's PTSD diagnosis had a nexus to his service because none of his service stressors has been verified.  

Based on the foregoing, the preponderance of the evidence does not show that the Veteran has PTSD.  Neither he nor any other lay person is competent to diagnose it.  VA treatment records include the diagnosis, but they are not presumed to be in accordance with the DSM as they were not authored by a mental health professional.  Those that were do not contain the diagnosis.  The April 2012 VA medical examination by a mental health professional did not result in a PTSD diagnosis.  The February 2016 VA medical examination, also by such a professional, appears to be in agreement therewith.  To the extent PTSD was diagnosed at this latter examination, none of the Veteran's recounted service stressors have been confirmed with supporting evidence which is required given the circumstances.  There thus is no nexus.  While psychosis is a chronic disease, PTSD does not qualify as such.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a), 3.384.  Service connection, in sum, has not been established and cannot be presumed.  

Service connection for PTSD therefore is denied.  As this determination is made based on the preponderance of the evidence, there is no benefit of the doubt to afford to the Veteran.  It is reiterated that this determination is based on the Veteran not having PTSD.  The Board's June 2013 decision also made the same finding.  This finding was not challenged in the JMPR.  Indeed, it was not even mentioned.   The Court, as such, did not preclude the Board from making the same finding here.  To the extent the Veteran does have PTSD based only on the diagnosis at the February 2016 VA medical examination, the Board's previous finding that he does not have supporting evidence of a service stressor has been made anew.  This renewed finding follows the additional development directed by the Court via the JMPR to ensure compliance with the duty to assist.  


ORDER

Service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


